SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2010 COLUMBUS MCKINNON CORPORATION (Exact name of registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation) 0-27618 16-0547600 (Commission File Number) (IRS Employer Identification No.) , AMHERST, NEW YORK 14228-1197 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (716) 689-5400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT OnDecember 16, 2010, Columbus McKinnon Corporation (the “Company”) entered into a second amendment (the “Amendment”) to its existing Fourth Amended and Restated Credit Agreement dated as of December 31, 2009, as amended (the “Revolving Credit Agreement”)among the Company and certain subsidiaries of the Company party thereto (together with the Company, the “Borrowers”); Bank of America, N.A., JPMorgan Chase Bank, N.A., RBS Citizens Bank, N.A., M&T Bank, PNC Bank, N.A., and Credit Suisse AG Cayman Islands Branch as lenders (the “Lenders”); and Bank of America, N.A. as Administrative Agent, Letter of Credit Issuer, and Swing Line Lender.The Amendment, among other things, allows forissuanceof up to $175 millionof additionalunsecured indebtedness upon repayment of the $124.9 million Senior Subordinated 8 7/8% Notes whichare due November 1, 2013. In addition the amendment modifies the “Total Leverage Ratio” for the fiscal quarters endedDecember 31, 2010 andMarch31, 2011 allowing a potential refinancing transaction, consents tothefuture acquisition and divestiture of certain specified businesses andmakes certain other modifications to the terms of the Revolving Credit Agreement.As ofDecember 21, 2010, other than the outstanding letter of credit balance of $13,994,581.60, the Company has no borrowings under the Revolving Credit Agreement.As ofSeptember 30, 2010, the most recently completed fiscal quarter, the Company was in compliance with its debt covenants under the terms of the Revolving Credit Agreement. The lenders did not charge the Company any administrative fees in connection with the Amendment. The foregoing description of the Amendment is not complete and is qualified in its entirety by reference to the actual Amendment, which is attached to this report as Exhibit 10.1 and is incorporated herein by reference. Item 2.03 CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF A REGISTRANT The information set forth under Item 1.01 above is incorporated by reference into this Item 2.03. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Second Amendment to the Fourth Amended and Restated Credit Agreement, dated as of December 31, 2009, among the Company and certain subsidiaries of the Company party thereto, Bank of America, N.A., JPMorgan Chase Bank, N.A., RBS Citizens Bank, N.A., M&T Bank, PNC Bank, N.A., and Credit Suisse AG Cayman Islands Branch, dated as of December 16, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLUMBUS McKINNON CORPORATION By: /s/ Karen L. Howard Name: Karen L. Howard Title: Vice President-Finance and Chief Financial Officer (Principal Financial Officer) Dated:December 22, 2010
